Citation Nr: 0838925	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  06-36 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

1. Service connection for post-traumatic stress disorder 
(PTSD).

2. Service connection for a wound on left arm.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from December 1962 to December 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, denied service connection for 
PTSD and for a wound on the left arm.  


FINDING OF FACT

On September 9, 2008, prior to the promulgation of a decision 
in the appeal, the RO received notification from the veteran 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

On September 9, 2008, prior to the promulgation of a decision 
in the appeal, the RO received the veteran's completed "BVA 
Travel Board hearing election form", requesting that his 
appeals pertaining to service connection for PTSD and service 
connection for a wound on the left arm be withdrawn.  Under 
38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his authorized representative.  38 C.F.R. § 
20.204.

The veteran has withdrawn these appeals and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is hereby 
dismissed.


ORDER

The appeal is dismissed.



____________________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


